LICENSING CONSENT AGREEMENT THIS LICENSING CONSENT AGREEMENT, dated as of September 30, 2008 (the “Agreement”) is made and entered into by and between: (i) BCGU, LLC (the “Holder”); (ii) AudioStocks, Inc. (the “Assignor”); and (iii) DAO Information Systems, LLC, a Delaware limited liability company and its subsidiary, DAO Information Systems, Inc. (collectively, the “Assignee”). The Holder, Assignor and Assignee may be referred to individually as a “Party” and collectively as the “Parties.” RECITALS WHEREAS, the Assignor and Assignee are contemplating entering into that certain Asset Purchase Agreement dated as of the date of this Agreement (the “Asset Purchase Agreement,” a copy of which has been attached hereto as Exhibit A). Any capitalized term used herein and not defined shall have the same meaning as given in the Asset Purchase Agreement. WHEREAS, pursuant to the Asset Purchase Agreement, the Assignor will sell, assign and transfer to Assignee all rights to the assets of Assignor related to the AudioStocks Business (the “Assets”); WHEREAS, the Assignor currently licenses all rights to the Assets from the Holder pursuant to a Licensing Agreement (the “Licensing Agreement,” a copy of which has been attached hereto as Exhibit B); WHEREAS, the Assignor requires consent from the Holder in order to effectuate the transfer of the Assets as contemplated in the Asset Purchase Agreement. AGREEMENT NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged and confirmed, the Parties hereby agree as follows: 1.Assignment Of Rights To Assets.The Holder hereby consents to the transfer of the Assets from the Assignor to the Assignee pursuant to the terms of the Asset Purchase Agreement. 2.Assumption of Terms of Licensing Agreement.Assignee hereby undertakes and agrees to the assumption of the Assets pursuant to the same terms of the Licensing Agreement. 3.Governing Law.The subject matter of this Agreement shall be governed by and construed in accordance with the laws of the State of California (without reference to its choice of law principles) as applied to residents of the State of California relating to contracts executed in and to be performed solely within the State of California, and to the exclusion of the law of any other forum, without regard to the jurisdiction in which any action or special proceeding may be instituted.EACH PARTY HERETO AGREES TO SUBMIT TO THE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN NORTH COUNTY OF SAN DIEGO, CALIFORNIA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL
